United States Department of Labor
Employees’ Compensation Appeals Board
__________________________________________
J.M., Appellant
and
DEPARTMENT OF THE NAVY, NAVAL AIR
WARFARE CENTER AIRCRAFT DIVISION,
Lakehurst, NJ, Employer
__________________________________________

)
)
)
)
)
)
)
)
)

Appearances:
Thomas R. Uliase, Esq., for the appellant1
Office of Solicitor, for the Director

Docket No. 19-1134
Issued: November 22, 2019

Case Submitted on the Record

DECISION AND ORDER
Before:
PATRICIA H. FITZGERALD, Deputy Chief Judge
JANICE B. ASKIN, Judge
ALEC J. KOROMILAS, Alternate Judge

JURISDICTION
On April 25, 2019 appellant, through counsel, filed a timely appeal from a November 20,
2018 merit decision of the Office of Workers’ Compensation Programs (OWCP). Pursuant to the
Federal Employees’ Compensation Act2 (FECA) and 20 C.F.R. §§ 501.2(c) and 501.3, the Board
has jurisdiction over the merits of this case.

1

In all cases in which a representative has been authorized in a matter before the Board, no claim for a fee for legal
or other service performed on appeal before the Board is valid unless approved by the Board. 20 C.F.R. § 501.9(e).
No contract for a stipulated fee or on a contingent fee basis will be approved by the Board. Id. An attorney or
representative’s collection of a fee without the Board’s approval may constitute a misdemeanor, subject to fine or
imprisonment for up to one year or both. Id.; see also 18 U.S.C. § 292. Demands for payment of fees to a
representative, prior to approval by the Board, may be reported to appropriate authorities for investigation.
2

5 U.S.C. § 8101 et seq.

ISSUE
The issue is whether appellant has met his burden of proof to establish left knee conditions
causally related to the accepted August 22, 2017 employment incident.
FACTUAL HISTORY
On August 24, 2017 appellant, then a 54-year-old aircraft engine mechanic, filed a
traumatic injury claim (Form CA-1) alleging that on August 22, 2017, he ran into a metal pusher
and sustained a left knee contusion while in the performance of duty. On the reverse side of the
claim form, the employing establishment indicated that appellant stopped work on
August 23, 2017.
On August 24, 2017 an employing establishment nurse practitioner indicated that appellant
called in the previous day and stated that “he bumped his leg and had a bump.” She advised him
to come in to get checked out, but he preferred to remain at home and ice his leg. When appellant
reported to work on August 24, 2017, the nurse practitioner indicated that he required immediate
care, and therefore, referred him for further medical treatment. She further advised that he was to
return only with a physician clearance letter. On August 24, 2017 an employing establishment
representative executed an authorization for examination and/or treatment (Form CA-16) for
appellant’s left knee contusion.
In a report dated August 28, 2017, Dr. W. Francis Kennard, a Board-certified orthopedic
surgeon, reported that appellant presented with complaints of severe left knee pain. Appellant
reported to Dr. Kennard that he struck his knee against a metal upright on a sewing ring that he
walked into by accident. He related that he had immediate pain, swelling, and redness around the
anterior aspect of the knee. Dr. Kennard noted swelling over the tibial tubercle area and swelling
over the prepatellar tendon area, and indicated that appellant reported that he was unable to walk
without crutches. His examination revealed that appellant had less than full extension by
approximately 10 degrees, and flexion was only to 80 degrees. There was tenderness over the
tibial tubercle and over the infrapatellar tendon, as well as over the patella. There was no redness
observed, but Dr. Kennard noted mild synovitis and mild effusion. He indicated that x-rays
revealed early left knee degenerative joint disease, and some prominence at the tibial tubercle.
Dr. Kennard diagnosed left knee contusion, left knee medial meniscus tear, knee synovitis, and
juvenile osteochondrosis/Osgood-Schlatter disease. He referred appellant for physical therapy and
a left knee magnetic resonance imaging (MRI) scan.
In an August 28, 2018 attending physician’s report (Part B of a Form CA-16 Authorization
for Examination and/or Treatment), Dr. Kennard diagnosed contusion, traumatic arthropathy, and
synovitis. He excused appellant from work through September 10, 2017.
OWCP also received August 31, 2017 physical therapy treatment records.
In a September 7, 2017 follow-up report, Dr. Kennard indicated that appellant reported
improvement in his knee from therapy, that range of motion had essentially returned to normal,
and that appellant had residual swelling. The examination of appellant’s left knee showed minimal
varus alignment, a large prominence at the patellar tendon insertion into the proximal tibia, full

2

range of motion, and minimal synovitis. Dr. Kennard also noted appellant’s left knee MRI scan
revealed a torn medial meniscus, mild patellar tendinitis, and quadriceps tendinitis. He diagnosed
left knee contusion, left medial meniscus tear, synovitis and tenosynovitis. Dr. Kennard indicated
that appellant should complete his physical therapy regimen, and that he could return to work the
following week. He further indicated that if appellant’s knee became symptomatic he should
return for knee arthroscopy.
Appellant resumed work on September 11, 2017.
In a development letter dated October 17, 2017, OWCP advised appellant of the need for
additional factual information and medical evidence in support of his claim for FECA benefits. It
specifically inquired about the circumstances of the alleged causative employment incident,
including witnesses and the immediate effect of the injury. The attached factual questionnaire also
included queries as to the existence of any related preexisting conditions. OWCP also requested
that appellant provide a narrative report from his attending physician, which was required to
include a diagnosis and a medical explanation as to how the reported work incident either caused
or aggravated a medical condition. It afforded him 30 days to submit the requested information.
No additional evidence was received.
By decision dated November 24, 2017, OWCP denied appellant’s claim. It accepted that
the August 22, 2017 incident occurred as alleged, but denied the claim as causal relationship had
not been established between his diagnosed condition(s) and the accepted August 22, 2017
employment incident.
Subsequent to the decision, OWCP received additional physical therapy treatment records.
In a December 28, 2017 subsequent follow-up report, Dr. Kennard indicated that appellant
stated his symptoms occurred after he struck a metal object at work with his knee, and that
appellant “denied any problems with his knee prior to that time … indicating that [there is] a direct
causal relationship between the injury to his [left] knee … and his present symptoms.” His
examination revealed acute findings of synovitis, effusion, and tenderness.
In a February 21, 2018 follow-up report, Dr. Kennard noted that appellant presented with
a new episode of pain, swelling, and “giving way” of his left knee.3 He reported that appellant
stated that he was walking when his knee “gave way.” Dr. Kennard related that appellant had a
known tear of the medial meniscus, as documented by the MRI scan, and stated, “[t]he medical
evidence establishes that the diagnosis condition-torn left medial meniscus is causally related to
this injury resulting in the symptoms.” The objective examination revealed mild synovitis in the
knee and palpable ballotable effusion of the left knee. Dr. Kennard ordered that appellant receive
a repeat MRI scan of his left knee due to the new injury.

3

On February 22, 2018 appellant filed a traumatic injury claim for a February 15, 2018 injury to his left knee when
he stepped down after hooking up a fuel fitting and he felt his knee pop and give way. OWCP assigned that claim
File No. xxxxxx622 and accepted a tear of the left medial meniscus. Appellant’s claims have not been administratively
combined and File No. xxxxxx622 is not presently before the Board.

3

In a March 13, 2018 follow-up report, Dr. Kennard noted that appellant indicated that he
was having less pain, but continued to have difficulty with stairs and walking on flat surfaces. The
examination revealed moderate effusion of the left knee, with tenderness over the medial and
lateral joint line of the knee. Dr. Kennard noted that appellant lacked full extension by about five
degrees. An MRI scan of the left knee showed a large tear of the medial meniscus, which extended
from the mid-portion of the meniscus posteriorly to the posterior rim. It also showed large effusion
of the knee joint. Dr. Kennard further noted, “establishment of injury is that the patient was
stepping off a brake apron when his left knee gave out and he twisted the knee resulting in severe
swelling and pain. To evaluate this injury MRI [scan] was obtained and has confirmed the
presence of the tear of the medial meniscus of the left knee. [T]his injury is consistent with the
mechanism of giving way that the claimant espouses.” He continued, “[t]he causal relationship is
direct in that [appellant] twisted his knee had pain and swelling and inability to function and MRI
[scan] was obtained to investigate those symptoms and findings and confirmed the presence of a
tear of the left knee medial meniscus. These mechanical symptoms are well-known symptoms
from medial meniscal injury and are well documented in his chart. [T]he MRI [scan] findings are
likewise well-known MRI [scan] findings related to this mechanical type of injury to the
knee/meniscus complex.”
In an April 18, 2018 follow-up report, Dr. Kennard added, “The original injury occurred
while working and this is a reactivation of that same injury ... the medical evidence support with
Level One clarity that this injury is related to the claimant’s underlying torn left medial meniscus.
[T]here can be no other cause.”
In a June 29, 2018 letter, Dr. Kennard recounted that on August 22, 2017 appellant was
arising from his position of checking the equipment, when he turned to his left to check the
equipment at the rear of the test mechanism and impacted a metal pusher with his left knee and
leg. Appellant was approximately two feet off the ground at that time, and fell those two feet,
twisting his knee, but catching himself with his right hand and arm on the front of the test
mechanism, which was described as a dead-load vehicle used to replicate the weight of aircraft.
Dr. Kennard noted that appellant had immediate pain, swelling and discomfort in his left knee, but
finished his workday. The examination at the initial office visit of August 28, 2017 revealed that
appellant had 10 degree loss of extension, flexion was to 80 degrees, and rotation was localized to
medial joint line. Dr. Kennard related that he observed tenderness over the tibial tubercle, and
above the infrapatellar tendon as well as over the patella. He observed synovitis and effusion in
the knee. Dr. Kennard related that his diagnostic impression at the time was: (1) contusion left
knee; (2) tear of the left medial meniscus, and (3) synovitis left knee. A left knee MRI scan
revealed a tear of the medial meniscus. Appellant finished out his physical therapy and was
asymptomatic and subsequently resumed his regular employment duties. Dr. Kennard next
described a second injury occurring on February 15, 2018, when appellant stepped down from a
break train apron and felt his left knee “pop,” and experienced severe pain in his left knee. He
stated, “[the] etiology of this torn left medial meniscus is clear-cut. [Appellant] has suffered two
twisting injuries to his affected left knee. This is a typical type of mechanism for tearing a medial
or lateral meniscus in the knee. In these particular instances with the left foot planted[,] a twisting
force was applied resulting in damage to the medial meniscus. The subsequent synovitis and
effusion are typical of the pathology local that develops.” He added, “[t]he causal relationship is
a direct one.... Tearing of the meniscus is a direct result of twisting moments with a loaded knee
joint as is the case in both knee occurrences with [appellant]. This is a straightforward injury
4

related to twisting with a loaded knee joint[,] i.e. weight-bearing joint[,] resulting in tearing of the
meniscus in the left knee.” Dr. Kennard concluded his letter by advising that arthroscopic surgery
would be necessary, and that the prognosis was guarded as a prolonged wait for definitive
treatment would result in the aggravation of the synovitis and effusion in the knee, resulting in
direct articular surface damage and the development of significant post-traumatic arthritis.
On June 29, 2018 appellant, through counsel, requested reconsideration.
By decision dated November 20, 2018, OWCP denied modification of its November 24,
2017 decision.
LEGAL PRECEDENT
An employee seeking benefits under FECA4 has the burden of proof to establish the
essential elements of his or her claim, including the fact that the individual is an employee of the
United States within the meaning of FECA, that the claim was timely filed within the applicable
time limitation of FECA,5 that an injury was sustained in the performance of duty as alleged, and
that any disability or medical condition for which compensation is claimed is causally related to
the employment injury.6 These are the essential elements of each and every compensation claim,
regardless of whether the claim is predicated upon a traumatic injury or an occupational disease.7
To determine if an employee sustained a traumatic injury in the performance of duty,
OWCP begins with an analysis of whether fact of injury has been established.8 Fact of injury
consists of two components that must be considered in conjunction with one another. The first
component is whether the employee actually experienced the employment incident that allegedly
occurred.9 The second component is whether the employment incident caused a personal injury.10
An employee may establish that an injury occurred in the performance of duty as alleged, but fail
to establish that the disability or specific condition for which compensation is being claimed is
causally related to the injury.11

4

Id.

5

J.P., Docket No. 19-0129 (issued April 26, 2019); S.B., Docket No. 17-1779 (issued February 7, 2018); Joe D.
Cameron, 41 ECAB 153 (1989).
6

J.M., Docket No. 17-0284 (issued February 7, 2018); R.C., 59 ECAB 427 (2008); James E. Chadden, Sr., 40
ECAB 312 (1988).
7

R.R., Docket No. 19-0048 (issued April 25, 2019); L.M., Docket No. 13-1402 (issued February 7, 2014);
Delores C. Ellyett, 41 ECAB 992 (1990).
8

E.M., Docket No. 18-1599 (issued March 7, 2019); T.H., 59 ECAB 388, 393-94 (2008).

9

L.T., Docket No. 18-1603 (issued February 21, 2019); Elaine Pendleton, 40 ECAB 1143 (1989).

10

B.M., Docket No. 17-0796 (issued July 5, 2018); John J. Carlone, 41 ECAB 354 (1989).

11
J.P., Docket No. 19-0129 (issued April 26, 2019); L.T., Docket No. 18-1603 (issued February 21, 2019);
Shirley A. Temple, 48 ECAB 404, 407 (1997).

5

Causal relationship is a medical question that requires rationalized medical opinion
evidence to resolve the issue.12 A physician’s opinion on whether there is a causal relationship
between the diagnosed condition and the implicated employment factor(s) must be based on a
complete factual and medical background.13 Additionally, the physician’s opinion must be
expressed in terms of a reasonable degree of medical certainty, and must be supported by medical
rationale, explaining the nature of the relationship between the diagnosed condition and appellant’s
specific employment factor(s).14
ANALYSIS
The Board finds that appellant has not met his burden of proof to establish left knee
conditions causally related to the accepted August 22, 2017 employment incident.
In his August 28, 2017 report, Dr. Kennard indicated that appellant reported that he struck
his knee against a metal upright on a sewing ring that he walked into by accident. He indicated
that x-rays taken revealed early degenerative joint disease, and some prominence at the tibial
tubercle. Dr. Kennard diagnosed a contusion of the left knee, a medial meniscus tear of the left
knee, synovitis of the knee, and Osgood Schlatter disease. While he reported appellant’s account
of the incident, Dr. Kennard offered no opinion on the issue of causal relationship between the
reported incident and the diagnosed conditions. The Board has held that medical evidence that
does not offer an opinion regarding the cause of an employee’s condition is of no probative value
on the issue of causal relationship.15 This report, therefore, is insufficient to establish appellant’s
claim.
In his September 7, 2017 report, Dr. Kennard indicated that appellant reported
improvement in his knee condition. The examination of his left knee showed minimal varus
alignment, a large prominence at the patellar tendon insertion into the proximal tibia, full range of
motion, and minimal synovitis. However, Dr. Kennard did not offer an opinion on causal
relationship, and therefore, this report is of no probative value on the issue.16
In his December 28, 2017 follow-up report, Dr. Kennard indicated that appellant’s
symptoms occurred after he struck a metal object at work with his knee, and that appellant “denied
any problems with his knee prior to that time [thus] indicating … a direct causal relationship
between the injury to his knee left and his present symptoms.” While Dr. Kennard addressed the
cause of appellant’s left knee condition, temporal relationship alone will not suffice for purposes

12

E.M., Docket No. 18-1599 (issued March 7, 2019); Robert G. Morris, 48 ECAB 238 (1996).

13

M.V., Docket No. 18-0884 (issued December 28, 2018); Victor J. Woodhams, 41 ECAB 345, 352 (1989).

14

Id.

15

A.C., Docket No. 19-0266 (issued May 28, 2019).

16

Id.

6

of establishing causal relationship.17 Therefore, this report is insufficient to establish causal
relationship.
Dr. Kennard related, in the February 21, 2018 report, that appellant stated that he was
walking when his knee gave way on February 15, 2018. He indicated that appellant had a known
tear of the medial meniscus, as documented by the MRI scan, and stated, “[t]he medical evidence
establishes that the diagnosis condition -- torn left medial meniscus -- is causally related to this
injury resulting in the symptoms.” While Dr. Kennard’s February 21, 2018 report offers an
opinion on causal relationship, it is unclear whether he is referring to the original August 22, 2017
incident or the subsequent February 15, 2018 incident in this report. As Dr. Kennard did not
provide a rationalized opinion explaining how the August 22, 2017 employment incident caused
appellant’s left knee conditions, this report is of diminished probative value.18
In a March 13, 2018 follow-up report, Dr. Kennard noted, “establishment of injury is that
the patient was stepping off a brake apron when his left knee gave out and he twisted the knee
resulting in severe swelling and pain. To evaluate this injury [an] MRI [scan] was obtained and
has confirmed the presence of the tear of the medial meniscus of the left knee. [T]his injury is
consistent with the mechanism of giving way that the claimant espouses.” He continued, “[t]he
causal relationship is direct in that [appellant] twisted his knee had pain and swelling and inability
to function and [an] MRI [scan] was obtained to investigate those symptoms and findings and
confirmed the presence of a tear of the left knee medial meniscus. These mechanical symptoms
are well known symptoms from medial meniscal injury and are well documented in his chart.
[T]he MRI [scan] findings are likewise well-known MRI [scan] findings related to this mechanical
type of injury to the knee/meniscus complex.” In an April 18, 2018 follow-up report, Dr. Kennard
added, “The original injury occurred while working and this is a reactivation of that same injury
... the medical evidence support with Level One clarity that this injury is related to the claimant’s
underlying torn left medial meniscus. [T]here can be no other cause.” While Dr. Kennard offered
an opinion on causal relationship, these reports are of reduced probative value because they do not
contain a physiological explanation as to how running into a metal pusher on August 22, 2017
caused his diagnosed knee conditions.19
In his June 29, 2018 report, Dr. Kennard recounted that on August 22, 2017 appellant
turned to his left to check the equipment at the rear of the test mechanism and ran into a metal
pusher. He stated that appellant fell two feet, twisting his knee. Appellant had immediate pain,
swelling and discomfort in his left knee, but finished his workday. Dr. Kennard initially diagnosed
left knee contusion, left knee synovitis, and acute medial meniscus tear, which latter diagnosis was
confirmed by an MRI scan. He then described a second injury occurring on February 15, 2018,
when appellant stepped down from a break train apron and felt his left knee “pop,” and experienced
severe pain. Dr. Kennard stated, “[the] etiology of this torn left medial meniscus is clear-cut.
[Appellant] has suffered two twisting injuries to his affected left knee. This is a typical type of
mechanism for tearing a medial or lateral meniscus in the knee. In these particular instances with
17

Daniel O. Vasquez, 57 ECAB 559 (2006).

18

M.S., Docket No. 19-0189 (issued May 14, 2019).

19

See S.H., Docket No. 19-0631 (issued September 5, 2019).

7

the left foot planted[,] a twisting force was applied resulting in damage to the medial meniscus.
The subsequent synovitis and effusion are typical of the pathology local that develops.” He added,
“[t]he causal relationship is a direct one.... Tearing of the meniscus is a direct result of twisting
moments with a loaded knee joint as is the case in both knee occurrences with [appellant]. This is
a straightforward injury related to twisting with a loaded knee joint[,] i.e., weight-bearing joint[,]
resulting in tearing of the meniscus in the left knee.” The Board finds the June 29, 2018 report of
Dr. Kennard to be of reduced probative value because Dr. Kennard’s June 29, 2018 description of
the incident is inconsistent with the report of appellant to OWCP on his Form CA-1, with the
employing establishment nurse practitioner’s contemporaneous account of the August 22, 2017
incident, and with Dr. Kennard’s description from August 28, 2017. Neither the Form CA-1 nor
the employing establishment nurse practitioner’s report mention the accepted August 22, 2017
employment incident. Dr. Kennard’s report of August 28, 2017 stated that appellant walked into
a metal upright on a sewing ring, but did not mention a fall or twisting motion. Medical evidence
submitted to support a claim for compensation should reflect a correct history, and the physician
should offer a medically sound explanation of how the claimed work event caused or aggravated
the claimed condition.20 A medical report with key factual inconsistencies as to what actually
happened cannot form the basis of a rationalized opinion on causal relationship.21
Finally, the Board notes that in addition to the reports from Dr. Kennard, OWCP received
various treatment records authored by physical therapists. However, these providers are not
considered “physician[s]” as defined by FECA, and their respective reports are insufficient for
purposes of establishing entitlement to FECA benefits.22
As appellant has not submitted rationalized medical evidence on the issue of causal
relationship, the Board finds that he has not met his burden of proof to establish his claim.
Appellant may submit new evidence and/or argument with a written request for
reconsideration to OWCP within one year of this merit decision, pursuant to 5 U.S.C. § 8128(a)
and 20 C.F.R. §§ 10.605 through 10.607.
CONCLUSION
The Board finds that appellant has not met his burden of proof to establish that his
diagnosed left knee conditions are causally related to the accepted August 22, 2017 employment
incident.

20

D.V., Docket No. 17-0195 (issued August 7, 2018).

21

Id.

22

5 U.S.C. § 8101(2) provides that a physician includes surgeons, podiatrists, dentists, clinical psychologists,
optometrists, chiropractors, and osteopathic practitioners within the scope of their practice as defined by state law.
See 5 U.S.C. § 8102(2); M.M., Docket No. 16-1617 (issued January 24, 2017); David P. Sawchuk, 57 ECAB 316, 320
n.11 (2006) (lay individuals such as nurses, physician assistants, and physical therapists are not competent to render
a medical opinion under FECA). See also Gloria J. McPherson, 51 ECAB 441 (2000); Charley V.B. Harley, 2 ECAB
208, 211 (1949) (a medical issue such as causal relationship can only be resolved through the submission of probative
medical evidence from a physician).

8

ORDER
IT IS HEREBY ORDERED THAT the November 20, 2018 decision of the Office of
Workers’ Compensation Programs is affirmed.
Issued: November 22, 2019
Washington, DC

Patricia H. Fitzgerald, Deputy Chief Judge
Employees’ Compensation Appeals Board

Janice B. Askin, Judge
Employees’ Compensation Appeals Board

Alec J. Koromilas, Alternate Judge
Employees’ Compensation Appeals Board

9

